Citation Nr: 1111875	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  01-07 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to August 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2000 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In August 2000, a local hearing was held at the RO.  In February 2002, a hearing was held before the undersigned Veterans Law Judge sitting at the RO.

In October 2003, the Board remanded the issue of whether new and material evidence had been submitted to reopen a claim of entitlement to service connection for PTSD.  In November 2006, the Board reopened the claim and remanded for additional development.  The case was again remanded in February 2008.  It has since returned to the Board.  

On review, the Veteran reports multiple psychiatric symptoms and the record contains various psychiatric diagnoses other than PTSD, to include bipolar disorder, depression, schizophrenia, and substance abuse.  Accordingly, the Board has rephrased the issue as entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The issue of entitlement to service connection for coronary artery disease, status post myocardial infarction, as due to herbicide exposure has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Establishing entitlement to service connection for PTSD generally requires: (1) medical evidence diagnosing PTSD in according with 38 C.F.R. § 4.125 (for VA purposes, all mental disorder diagnoses must conform to American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV); (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2010); see Cohen v. Brown, 10 Vet. App. 128 (1997).  If a PTSD claim is based on in-service personal assault, evidence from sources other than service records may corroborate the Veteran's account of the stressor incident.  See 38 C.F.R. § 3.304(f)(5).

The February 2008 remand directed that the RO make additional attempts to independently corroborate the Veteran's claimed stressors.  Specifically, a July 1969 incident involving a purported sexual assault; and a claimed physical altercation with two sergeants within his unit at some point between May and August 1969.  The Veteran also reported that he was situated in bunkers at Cam Rahn Bay, and was continually aware of the possibility of enemy attack based, in part, on knowledge of similar incidents that had already occurred.  The remand directed that if, and only if, an in-service stressor was verified, and provided that the confirmed stressor did not involve willful misconduct, then the RO was to schedule the Veteran for a psychiatric examination.  

In May 2010, the AMC completed a memorandum indicating that they were unable to verify the alleged stressors.  A VA examination was not conducted.  

A review of the claims file contains numerous statements and testimony from the Veteran regarding the alleged personal assault.  At the February 2002 hearing, the Veteran reported that another soldier threatened and raped him.  He testified that he did not tell anyone at the time and that he subsequently attempted suicide.  (See transcript, pp. 16-17).  In a May 2008 statement, the Veteran reported that while in Vietnam, a fellow soldier ordered him to perform oral sex and thereafter, he was raped.  

Service treatment records dated in June 1969 indicate the Veteran was referred for evaluation by the dispensary.  He insisted that someone was trying to kill his wife and he had dreams three nights about this.  On mental status examination, he was very agitated and manifested a significant delusional type thought disorder.  The impression was acute schizophrenia with paranoid ideation and agitation.  He was admitted to a holding ward and evacuated to the 8th Field Hospital where he was hospitalized for three days.  The narrative summary to this hospitalization, however, states that on superficial examination, the Veteran's beliefs seemed delusional but in reality it was just his fabrication in order to get a medical discharge or at least evacuation to Japan.  The diagnosis was emotionally unstable personality manifested by depression and inappropriate behavior.  An administrative discharge was recommended.  

The Veteran was readmitted on July 2, 1969.  At that time, he was belligerent, hostile and manipulative.  He was trying to convince the examiner that he was psychotic in order to be evacuated to Japan.  On mental status examination, there were no hallucinations or delusions, and no psychomotor retardation or thought disorder.  The diagnosis was an emotionally unstable personality manifested by belligerent behavior, anger, hostility, and manipulativeness.  

On July 17, 1969, the Veteran presented very agitated and said that there were people in his unit who wanted to kill him.  The Veteran underwent a psychiatric evaluation on July 18, 1969.  It was noted that the Veteran's behavior had been grossly unstable since his arrival in Vietnam, he was unable to perform routine duties, and he was irrational and unreliable under minimal stress.  Pertinent history revealed that he had always functioned at a very marginal level.  On mental status examination, his mood was one of anger and depression.  There was no evidence of a thought disorder, psychosis, or neurosis.  The diagnosis was chronic, severe emotional instability reactions, manifested by anxiety, depression, emotional lability, confused sexual identity, hysterical responses to stress and poor motivation.  It was opined that the Veteran was mentally responsible and there were no disqualifying mental defects sufficient to warrant disposition through medical channels.  In view of his marked instability and apathy it was recommended that he be separated.  

Review of in-service investigative records indicates that in July 1969, the Veteran reported that he had engaged in oral sodomy with another soldier.  The Veteran apparently related that in May 1969 he was the passive partner in a mutual act.  The investigators concluded that there was insufficient evidence to prove or disprove the alleged offense.

The Board acknowledges the in-service hospitalizations; however, considering the overall evidence, to include the inconsistencies in the Veteran's statements, the Board does not find his allegations credible and does not consider any reported personal assault stressor verified.  

Regarding his claimed stressor that he was continually aware of the possibility of enemy attacks, in March 2008, the AMC asked the Veteran to submit information pertaining to ongoing hostilities near his encampment between May and August 1969.  He was asked to identify when and where all relevant events occurred, his exact unit and the time and names of all individuals involved, to include any who were injured or killed.  The Veteran did not provide information sufficient for stressor verification.  The AMC determined in May 2010 that they were unable to verify the alleged stressors and that further attempts would be futile.  

Significantly, since the 2008 remand, regulations governing an award of service connection for posttraumatic stress disorder have been amended.  75 Fed. Reg. 39843-52 (July 13, 2010).  Specifically, this amendment eliminates the requirement for corroborating that the claimed in-service stressor occurred if a stressor claimed by is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  Id.  

Pursuant to regulation, "fear of hostile military or terrorist activity" means that the Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.

The claims file contains various statements wherein the Veteran reported fear related to his Vietnam service.  For example, in a September 1990 statement, the Veteran reported that he was afraid of dying in Vietnam due to incidents which were happening during his stay.  He indicated that people's "throats were being cut in their sleep," and he kept hearing the sounds of armor and gun fire.  At the August 2000 RO hearing, the Veteran reported that he heard gunfire and saw a lot of death.  The appellant testified that he never went on actual combat duty but that a water tower was hit and destroyed.  (See transcript, p. 16).  At the February 2002 hearing, the Veteran reported that Vietnam was "pure hell" and that he saw body bags and heard ammunition go off.  He also reported that soldiers had their throats cut at Cam Rahn Bay.  (See transcript, pp. 15-16).  

VBA Training Letter 10-05 (July 16, 2010), which addresses the relaxation of evidentiary standards for establishing in service stressors, indicates that if a DD Form 214 verifies service in a location that would involve "hostile military or terrorist activity" as evidenced by awards such as a Vietnam Service Medal, this evidence would be sufficient to schedule a veteran for psychiatric examination.  

Service records show that the Veteran served approximately three months in Vietnam at an Army depot as a pack crate specialist.  He was awarded a Vietnam Service Medal.  His performance and conduct while in Vietnam was judged to be unsatisfactory by his commander.  His performance and conduct at his duty station before going to Vietnam was judged to be excellent.

Considering the evidence of record, the Board finds that a VA examination is warranted.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

VA records were last printed in August 2007.  Additional VA records pertaining to the remanded issue, if any, should be obtained.  See 38 C.F.R. § 3.159(c)(2).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request relevant VA medical center records pertaining to care for posttraumatic stress disorder since August 2007.  All records obtained or any responses received should be associated with the claims file.  If the RO/AMC cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO/AMC must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  The RO/AMC should schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any diagnosed psychiatric disorder.  All indicated tests must be accomplished.  The claims folder and a copy of this REMAND must be made available to the examiner.  
 
If the Veteran is diagnosed with PTSD, the examiner is to state whether it is at least as likely as not that the appellant's reported stressors pertaining to his Vietnam service related to a true fear of hostile military activity, and if so, whether they are adequate to support a diagnosis of PTSD, and if so, whether the Veteran's psychiatric symptoms are related to the claimed stressors.  In making this determination, the examiner is advised that the Board does not find the Veteran's statements regarding the reported personal assaults credible. 
 
If the Veteran is diagnosed with an acquired psychiatric disorder other than PTSD, the examiner is requested to opine whether it is at least as likely as not that the disorder is related to active military service or events therein.  The examiner must note the following: 
 
? "It is due to" means 100 percent assurance of relationship.
? "It is at least as likely as not" means 50 percent or more.  
? "It is not at least as likely as not" means less than a 50 percent chance.  
? "It is not due to" means 100 percent assurance of non relationship.  
 
A complete rationale for any opinions expressed must be provided.  If the examiner is unable to provide an opinion that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the examiner must specifically explain why the cause of any diagnosed psychiatric disorder is unknowable.  

The examiner is to append a copy of their Curriculum Vitae to the examination report.  

3.  After the development requested has been completed, the RO/AMC should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO/AMC must implement corrective procedures at once.
 
4.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  

5.  Upon completion of the above requested development and any additional development deemed appropriate, the RO/AMC must readjudicate the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  All applicable laws, regulations, and theories of entitlement should be considered.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



